USCA11 Case: 20-13010    Date Filed: 05/25/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13010
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:20-cr-00127-RAL-TGW-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


ULISES PINEDA-SORIANO,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (May 25, 2021)

Before WILSON, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13010      Date Filed: 05/25/2021   Page: 2 of 2



      Melissa Fussell, appointed counsel for Ulises Pineda-Soriano in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Pineda-Soriano’s conviction and sentence are AFFIRMED.




                                         2